
	

115 S1358 IS: Primary Care Enhancement Act of 2017
U.S. Senate
2017-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1358
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2017
			Mr. Cassidy (for himself and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for the treatment of certain direct primary
			 care service arrangements and periodic provider fees.
	
	
		1.Short title
 This Act may be cited as the Primary Care Enhancement Act of 2017.
		2.Treatment of direct primary care service arrangements
 (a)In generalSection 223(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (6)Treatment of direct primary care service arrangementsAn arrangement under which an individual is provided coverage restricted to primary care services in exchange for a fixed periodic fee or payment for such services—
 (A)shall not be treated as a health plan for purposes of paragraph (1)(A)(ii), and (B)shall not be treated as insurance for purposes of subsection (d)(2)(B)..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			3.Certain provider fees to be treated as medical care
 (a)In generalSection 213(d) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (12)Periodic provider feesThe term medical care shall include periodic fees paid for a defined set of primary care medical services provided on an as-needed basis.
					.
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			
